DETAILED ACTION
Response to Amendment
	The Amendment filed May 18, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Final Office Action mailed March 19, 2021.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
Independent claim 1 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A method for managing sequential-write-based partitions in a logical-to-physical table cache, the method comprising: 
receiving, by a memory subsystem, a read request that references a set of sequential logical addresses; 
locating, by the memory subsystem, a first entry in a first sequential write partition in the logical-to-physical table cache that maps a first logical address in the set of sequential logical addresses of the read request to a first physical address, wherein each entry in the first sequential write partition, which includes a plurality of entries, corresponds to two sequential logical 
determining, by the memory subsystem based on the first entry and in response to the first entry being a part of the first sequential write partition from a plurality of sequential write partitions in the logical-to-physical table cache, the first physical address associated with the first logical address and a second physical address associated with a second logical address in the set of sequential logical addresses; and 
fulfilling, by the memory subsystem, the read request based at least on the first physical address and the second physical address.”

Independent claim 8 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A memory subsystem for managing sequential-write-based partitions in a logical-to-physical table cache, the system comprising: 
a memory component; and 
a processing device, coupled to the memory component, configured to: 
detect a read request that references a set of sequential logical addresses; 
locate a first entry in a first sequential write partition in the logical-to-physical table cache that maps a first logical address in the set of sequential logical addresses of the read request to a first physical address, wherein each entry in the first sequential write partition corresponds to N sequential logical addresses that were sequentially written to N sequential physical addresses of the memory component and includes a single reference to a physical address; 
determine, based on the first entry and in response to the first entry being a part of the first sequential write partition from a plurality of sequential write partitions in the logical-to-physical table cache, the first physical address associated with the first logical address and a second physical address associated with a second logical address in the set of sequential logical addresses; and 
fulfill the read request based at least on the first physical address and the second physical address.”

Independent claim 15 recites the following limitations with features highlighted that in combination with the other limitations of the claims most overcome the prior art of record:
“A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to: 
receive a read request that references a set of sequential logical addresses; 
locate a first entry in a first sequential write partition in a logical-to-physical table cache that maps a first logical address in the set of sequential logical addresses of the read request to a first physical address, wherein each entry in the first sequential write partition, which includes a plurality of entries, corresponds to two sequential logical addresses that were sequentially written to sequential physical addresses of memory components of a memory subsystem; 
determine, based on the first entry and in response to the first entry being a part of the first sequential write partition from a plurality of sequential write partitions in the logical-to-physical table cache, the first physical address associated with the first logical address and a second physical address associated with a second logical address in the set of sequential logical addresses; and 


The above recited limitations are supported by the specification as originally filed at least at paragraphs [0034]-[0037].
The examiner would like to emphasize that while one or more reasons are offered below citing reasons that the claims are allowable over the prior art, it is each claim taken as a whole, including interrelationships and interconnections between various claimed elements, which are allowable over the prior art of record and not any individual limitation of a claim.
The examiner agrees with the statements made on pages 10-11 of the Remarks, filed May 18, 2021, and adopts this reasoning. Additionally, the prior art of Byun and Kang et al., when taken alone or in combination with each other fail to anticipate and/or make obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention the highlighted limitations in combination with the other recited limitations.
Claims 2-7, 9-14, and 16-20 depend from allowable base claims and are allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed May 18, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TRACY A WARREN/Primary Examiner, Art Unit 2137